Jeanne M. Weisneck, Esq.

WDNY (JW4815)

Law Office of Jeanne M. Weisneck
485 Central Park West, Suite 3A
New York, New York 10025

(917) 651-7232 (T)

(646) 370-4727 (F)
jweisneck.esq@gmail.com

Attorney for Defendant RM Media, Ltd.

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

LISA COPPOLA LLC d/b/a THE
COPPOLA FIRM,

Plaintiff,
v.

MATHEW K. HIGBEE, ESQ.,
HIGBEE & ASSOCIATES
NICHOLAS YOUNGSON, and
RM MEDIA, LTD,

Defendants.

 

Case No. 1:19-cev-00678-CCR

DECLARATION OF NICHOLAS
YOUNGSON IN SUPPORT OF
DEFENDANT RM MEDIA’S MOTION
TO DISMISS PURSUANT TO F.R.C.P.
§§ 12(b)(2), 12(b)(S) & 12(b)6)

 

DECLARATION OF NICK YOUNGSON

NICK YOUNGSON declares the following pursuant to 28 U.S.C. §1746:

1. Iam submitting this Declaration solely in my capacity as CEO of Defendant RM
Media, Ltd. [hereinafter “RM”] in support of RM’s Motion to Dismiss the within action pursuant
to F.R.C.P. §§ 12(b)(2), 12(b)(5) & 12(b)(6) and to otherwise exercise its discretion and decline
to address the preemptive Request for a Declaratory Judgment and/or to exercise pendent
jurisdiction over the state law claim (should the Court deny RM’s Motion to Dismiss, RM will -

proceed on the merits). In the meantime, by filing this Motion, RM is not consenting to the

jurisdiction of the Court or otherwise appearing in the action.

 
2. RM is a foreign company created under and pursuant to the laws of the United
Kingdom [hereinafter “UK”] with a UK registered office address of Suite 11, Stanley Grange,
Ormskirk Road, Knowsley Village, Merseyside, United Kingdom, L344AR. RM has no contacts

with the State of New York and maintains no presence in the State of New York.

3. Although I am personally named as a defendant herein, J am not submitting this
Declaration in my capacity as an individual and I am not consenting to the jurisdiction of the
Court. I was never served with the Summons and Complaint; I am not the owner of the registered
copyrights referenced in the Complaint, and I have no contacts with or maintain any presence in

the State of New York.

4, RM was served through its accountant’s office at some point earlier this month.
Those papers were then forwarded to me in my capacity as CEO of RM. I subsequently sought
representation from Jeanne M. Weisneck, an attorney in New York, who has represented RM in
previous litigation. She was on vacation but agreed to address the matter when she returned. Her
Declaration is attached hereto.

5. As stated in her Declaration, she reviewed the documents upon her return and
informed me that the matter was pending in the Western District of New York, and that she was
not admitted to practice before that Court, but could become admitted by obtaining a Certificate
of Good Standing from the Southern District of New York and filing it, along with other such
paperwork, with the Western District of New York. She was not sure how long it would take but
did not think that it would take too long (see Weisneck Declaration). I was informed early this
week that she was just admitted to the WDNY and is now able to file paperwork on RM’s behalf.

However, because of the delay, it is possible that the within papers may be filed late.
6. My attorney has informed me that no Affidavit of Service of Process has been filed
with the Court, so she cannot be sure exactly when RM was served; whether that service was
proper; or when RM’s time to respond began to run. For that reason and based on her
recommendation, I am including in this Motion grounds for dismissal under FRCP § 12(b)(5) on
the off chance that the Motion is untimely. If that is the case, RM asks that the Court accept the
Motion nunc pro tunc, in which case, RM will withdraw any challenge to the service of process
on RM.

7. The previous litigation handled by Ms. Weisneck referenced, supra, is also
referenced in the Complaint — and misleadingly so (see Complaint at 445). That case, Meyer,
Suozzi, English & Klein, P.C. v. Higbee et al., No. 18-CV-03353 (EDNY) is being cited by
Plaintiff-law firm as evidence of an alleged RICO conspiracy between the UK Defendants and
Higbee Defendants. Contrary to the statements made by Plaintiff, however, the Plaintiff in Meyer
Suozzi voluntarily dismissed the action against the UK Defendants pursuant to Rule
41(a)(1)(A)(i) (see Exhibit A attached hereto).

8. The Motion to Dismiss filed by the remaining Defendants (Mathew K. Higbee and
' Higbee & Associates [hereinafter “Higbee Defendants”]) was granted without prejudice, and
while Plaintiff in the EDNY case subsequently filed an Amended Complaint against the Higbee
Defendants, which is currently pending, the Amended Complaint does not name the UK
Defendants. The first page of the electronically-filed Amended Complaint is attached hereto as
Exhibit B.

FACTS
9. I am a professional photographer by trade. RM Media Ltd. is a stock photography

company that I founded which supplies professional photographic images, often of common items
or locations, intended to be used and/or licensed for commercial design purposes. RM’s content
library consists of over 30,000 unique images available for licensing, all of them created and
photographed by me. Stock photography has been utilized for decades, and with the advent of
digital photography, the conditional use and licensing of stock images has become routine. RM
is but one company of hundreds of companies that provide this service.

10. RM offers its stock images through a series of affiliate websites including the
websites “Blue Diamond Gallery” (see http://www.thebluediamondgallery.com/terms-and-
conditions.html) and “Picpedia” (see http://www.picpedia.org/terms-and-conditions.html) used
by Plaintiff to obtain the copyrighted images at issue (see Complaint at Exhibit D). The web sites
are “Business to Business web site[s] supplying images to web site designers article writers and
publishers for use in the course of their business” (see Complaint at Exhibit D, pages 3, 6, 9, 12
& 15).

11. RM Media offers two licensing options for those wishing to use said content.
Under the first option, RM Media offers the majority of its content for a paid licensing fee. Under
the second option, RM Media offers a limited portion of its content library for promotional
purposes (including the copyrighted works that gave rise to this action) for license under a
Creative Commons Attribution-ShareAlike 3.0 Unported (CC BY 3.0), which allows the use of
certain images for free “subject to the terms of the license [and] [n]Jo license is granted unless the
licensing terms, including attribution are met” (see Complaint at Exhibit D at pages 1-15).

12. The images can be offered for free because they generate business for RM by
requiring the Licensee to attribute the image to RM and to provide “a link to one of RM Media’s
web sites” (see Complaint at Exhibit D at pages 3, 6, 10, 12 & 15). In addition to the

aforementioned language being clearly set forth immediately under the heading “Free Images,” a
direct link to the full CC License is provided (see Complaint at Exhibit D pages 1-15). The CC
License, itself, requires that the licensee “give appropriate credit, provide a link to the license,
and indicate if changes were made” (see Complaint at Exhibit D, pages 1-15). A full copy of the
CC License Deed and Legal Code referenced in Exhibit D of the Complaint is attached hereto as
“Exhibit C”.

13. The Creative Commons License (““CC License”) was not created by RM. The CC
Licenses offered by RM on its websites were not drafted by RM. CC Licenses were developed
and are published by a non-profit that provides free copyright licenses in order to make a simple
and standardized way to give the public permission to share and use creative work online. See
Exhibit A; see also http://www.creativecommons.org/about. They are legal and widely used.

14, In this case, before Plaintiff-law firm could download the five copyrighted images
pursuant to the CC license option, Plaintiff-law firm would have had to scroll through the terms
and conditions regarding the licensed use of the image as depicted on the screen (see Complaint
at Exhibit D). Plaintiff-law firm acknowledges in the Complaint that it did so — and then used
said images without complying with the terms and conditions of use to which it had agreed (see
Complaint at {§ 32, 47 & 63; Complaint at Exhibits B-D).

15. Instead, Plaintiff-law firm is arguing that stock photographs that depict common .
images are not entitled to copyright protection because “they are not sufficiently creative” (see
Complaint at § 60). That is false. Stock photos may be registered with the United States
Copyright Office and are protected by United States Copyright Law.

16. As stated below, the images were properly registered with the Copyright Office,
and RM (and other copyright holders) should be able to rely on the Certificates of Registration

provided to them by the U.S. Government. In fact, the specific images at issue here were
inspected -by the Copyright Office before it issued the Certificates of Registration, as four out of
the five images were registered as a collection only with like images (for example, images of road
signs with different text), and not as part of a collection of different images wherein one image
could slip past the scrutiny of the Copyright Office.

17. In fact, the licensing and/or conditional use of stock photography is common and
serves the public good by providing small companies and individuals use of professional
commercial images for a reasonable fee or for free subject to certain terms and conditions (like,
in this case, providing attribution to RM and a link to its web site). These options offer an
alternative to hiring a professional photographer, which can be cost-prohibitive for a small
business.

18. Of course, Plaintiff-law firm — or any other commercial licensee — can avoid stock
photography websites altogether by photographing and uploading its own “effortless and
mundane” images (see Complaint at § 1), but for whatever reason, Plaintiff-law firm chose not to
do so. Instead, Plaintiff-law firm chose to peruse some of RM’s stock photography websites for
its desired images and to use five such images to which RM owns the copyrights ~ without
adhering to the terms to which it agreed as a condition of use (see Complaint at J] 32, 47 & 63;
Exhibits B-D of the Complaint).

19. By acknowledging that it did not read the terms and conditions of the contract to
which it agreed, as stated and cited supra, Plaintiff-law firm has demonstrated incompetence
and/or negligence. By bringing this preemptive lawsuit alleging that RM and its attorney, Higbee,
are engaged in a RICO conspiracy to defraud and extort money from Plaintiff-law firm (and

others) by virtue of the attorney-client relationship and Higbee’s attempts to defend RM’s
copyrights, Plaintiff-law firm has engaged in frivolous, malicious and sanctionable activity, as
said allegations are not only unsupported by facts, they are contrary to facts.

20. Specifically, Plaintiff-law firm alleges contrary to available evidence that RM and
Higbee are owned, controlled and operated in whole or in part by the other (see Complaint at
410-15) and that they are engaged in a RICO conspiracy to defraud and extort Plaintiff and others
based on Higbee’s defense of RM’s copyrights, specifically the sending of demand letters or other
such efforts (see Complaint at 99 34, 41-45, 51-52, 64-91).

| 21. With respect to the allegation that RM and Higbee are one and the same, that
allegation is contrary to the information contained in the respective corporate filings by both
entities, which filings are required by law, maintained by government entities, and freely available
to the public. It would seem that Plaintiff-law firm made no effort whatsoever to review the
corporate filings of either entity, each of which are available online.

22. With respect to RM, its corporate filings are a matter of public record and can be
accessed for free at: https://beta.companieshouse.gov.uk/company/10103835/filing-history.
Those records clearly show that the only owner/officer of the company is myself, and that neither
Mat Higbee nor Higbee & Associates is a shareholder, affiliated with or has any control over RM
Media. A copy of the relevant UK Companies House corporate record is attached hereto as
“Exhibit D”. As stated, supra, Plaintiff could have discovered this by searching the
aforementioned official government records available online.

23. Likewise, neither RM nor myself have any affiliation, interest or control over
Higbee, which would be apparent from Higbee’s corporate records, which records should be on

file with the appropriate governing/regulatory entity (the State of California, I would imagine).
Thus, Plaintiff-law firm either was unaware that such information was readily available or
knowingly disregarded this information or the availability of this information.

24. In any case, I discovered that Plaintiff-law firm was using five of RM’s
copyrighted images on its law firm website without attributing the image and/or providing a link
to the License and identifying any changes as required for the CC License (and/or without
purchasing a license to use the images in lieu of the aforementioned CC License requirements)
and despite Plaintiff-law firm’s agreement to do so.

25. The five images at issue are registered with the United States Copyright Office.
RM Media is the assignee and sole rights holder of each of the following five Copyrighted images

(hereinafter the “Copyrighted Images”) at issue in this action:

 

 

 

 

 

 

Registration # | Date of Title of Work

Registration w/US

Copyright Office
VAu 1-306-491 | 1-29-2018 highway-signs-18-01-29
VAu I[-306-497 | 2-14-2018 handwriting-images- 18-02-14
VAu I-301-124 | 11-4-2017 typewriter-images-17-10-04
VAu I-279-012 | 11-30-2016 clipboard-images-16-11-30
VAu I-248-878 | 06-10-2016 still-images-16-06-10

 

 

 

 

 

Attached hereto as “Exhibit E” are copies of the Certificates of Registration for each image.
Attached hereto as “Exhibit F” are copies of the Assignments to RM for each of the Copyrights.
26, RM subsequently retained Higbee as its attorney to defend and enforce its
copyrights. Higbee is but one of several U.S. law firms used by RM for that purpose. In
each case, RM provides each legal counsel with a /etter of representation and power of

attorney limited to the defense of RM’s copyright(s), which allows retained counsel to
defend RM’s copyrights however the law firm deems appropriate, which could range from
sending a “cease and desist” letter, demanding compensation for an infringement, or
initiating litigation. RM relies on the law firms that it retains to make all legal decisions,
including determining what is legally viable and how best to proceed.

27. Contrary to Plaintiff-law firm’s allegations, the letter of representation/power of
attorney at issue here is not a “full power of attorney” (see Complaint at § 13; Complaint
at Exhibit A). It is not a general power of attorney. It is a letter of retainer/power of
attorney limited to Higbee’s defense of RM’s copyrights, which was executed after RM
retained Higbee for that purpose. The primary purpose of the letter of retainer/limited
power of attorney from RM to its counsel is my convenience. It means that I do not
have to respond to each and every communication regarding every little issue, which is
particularly important to me given the time difference between the UK and the US.

28. The use of a letter of representation/limited power of attorney is customary
business practice in the UK, and as I understand it, the United States as well. Moreover,
my current attorney informs that it really doesn’t differ that much from a legal retainer
agreement in what it does and doesn’t allow a law firm to do on RM’s behalf, which is
whatever the law firm deems necessary to protect RM’s copyrights, whether that be
making phone calls, sending “cease and desist” or demand letters, or initiating litigation.
29. In this case, it appears that Higbee, acting as attorney for RM, sent a letter or
otherwise communicated with Plaintiff-law firm regarding its infringement of RM’s
copyrights (see Complaint at {| 34-41), and in response, Plaintiff-law firm - despite
acknowledging its wrongdoing (and I believe, for the purpose of harassment and

intimidation) - initiated this preemptive action alleging a RICO conspiracy by RM and its
attorney (and the principals of each) to defraud consumers through use of the United States
mail and to extort money from Plaintiff-law firm. The allegations are false and the
Complaint is entirely devoid of supporting facts.

30. Plaintiff's First Cause of Action seeks a declaratory judgment of non-infringement
(see Complaint at {f 53-63). First, this claim is frivolous as the Complaint itself
acknowledges the infringement. Second, there is no personal jurisdiction over RM (or
myself) as it does not maintain any presence or have any contacts with the State of New
York. Finally, according to my attorney, this type of preemptive action is an inappropriate
use of a declaratory judgment action and the Court may, in its discretion, decline to
address this matter. I ask that it do so.

31. Plaintiff's Second Cause of Action asks the Court to require me — a UK citizen -
to divest myself of my interest in a UK company and also to order the dissolution of a UK
company (and a California law firm) (see Complaint at {7 64-84). Only UK authorities
would be able to order the divestment of a UK citizen’s interest in a UK company or to
order the dissolution of a UK company, and Plaintiff-Law Firm should know that.
Plaintifflaw firm also seeks a financial windfall in the form of treble damages (see
Complaint at 84).

32. To the extent that Plaintiff-law firm is alleging a conspiracy based on other facts,
none are alleged in the Complaint, and I am informed by my attorney that the separate
RICO Case Statement required by the Local Rules of Civil Procedure to be filed with the
Court (for exactly this reason) was not filed, and that the failure to do so is also a basis for

dismissal.

10
33. In addition, the alleged conspiracy seems to be entirely based on RM having
retained Higbee as its attorney. If that could constitute a conspiracy, every attorney-client
relationship would be subject to a RICO lawsuit. As stated earlier, RM’s sole relationship
to Higbee is that of client and attorney, and a simple check of publicly-available online
records would have confirmed this. RM’s execution of a letter of representation/limited
power of attorney to Higbee for the purpose of defending RM’s copyrights doesn’t change
this.

34, Finally, Plaintiffs Third Cause of Action is a supplemental state claim under
Section 349 of New York’s General Business Law (see Complaint at § 85-91). The
Statute, as I understand it, is a consumer protection statute that applies only to those
“engaged in the sale of consumer goods and services” within New York State, and requires
that specific injury and damages be alleged as a basis for maintaining a private cause of
action.

35. Again, RM is a UK company located in the UK. RM does not maintain a presence
in the State of New York or engage in any business practices in New York. Nor does its
website target citizens or businesses in New York. RM’s websites are available to anyone
from anywhere in the world where access to the internet is available.

36. | Nordoes RM engage in “the sale of consumer goods and services.” RM’s websites
deal exclusively with commercial/business licensees, which is clearly stated on its
websites. Precisely because it is dealing with commercial licensees and not consumers,
there is promotional value in licensing certain images for free in exchange for attribution
and a link to RM’s other websites (see Complaint at Exhibit D). If not, RM wouldn’t

provide that service.

11
For the reasons stated above and set forth in the accompanying Notice of Motion,
Declaration of Jeanne M. Weisneck, Esq. and Memorandum of Law, RM respectfully
requests that the Court accept this Motion and dismiss the Complaint in its entirety
pursuant to FRCP §§12(b)(1), 12(b)(2) & 12(b)(6) -end+RGR-Y and/or otherwise exercise
its discretion and decline to- address Plaintiff-law firm’s preemptive Request for a
Declaratory Judgment and/or to exercise pendent jurisdiction over the State claim.

I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct.

Executed this August 26, 2019

ee?
{s/w fe, ee
RM Media Ltd. b&GEO Nicholas Youngson

12
